        Case 1:17-cv-02041-RJL Document 90-4 Filed 08/04/20 Page 1 of 26




                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF COLUMBIA
------------------------------------------------------------- X
MIKHAIL FRIDMAN, PETR AVEN, and                                :
GERMAN KHAN,                                                   :
                                                               :
                                    Plaintiffs,                :
                                                               :
                                                                 Case No. 1:17-cv-02041 (RJL)
                        v.                                     :
                                                               :
BEAN LLC (a/k/a FUSION GPS) and GLENN                          :
SIMPSON,                                                       :
                                                               :
                                    Defendants.                :
------------------------------------------------------------- X
    LETTER OF REQUEST FOR INTERNATIONAL JUDICIAL ASSISTANCE
PURSUANT TO THE HAGUE CONVENTION OF 18 MARCH 1970 ON THE TAKING
      OF EVIDENCE ABROAD IN CIVIL OR COMMERCIAL MATTERS

       The United States District Court for the District of Columbia (the “District Court” or the

“Court”) presents its compliments to the Senior Master of the High Court (Queen’s Bench

Division) of England and Wales, and requests assistance in obtaining evidence to be used in a

civil proceeding before this Court in the above-captioned proceedings (the “Action”).

       This request is made pursuant to, and in conformity with The Hague Convention of 18

March 1970 on the Taking of Evidence Abroad in Civil or Commercial Matters (the “Hague

Convention”), to which both the United States and the United Kingdom are a party; the Evidence

(Proceedings in Other Jurisdictions) Act 1975, the Rules of the United States District Court for

the District of Columbia; and the Federal Rules of Civil Procedure.

       The purpose of this Letter of Request (the “Request”) is to obtain oral testimony and

documentary evidence for use at trial from three non-party witnesses who all reside within your

jurisdiction: Mr. Christopher Steele, Mr. Edward Baumgartner, and Sir Andrew Wood, and (oral

testimony only) Mr. Christopher Burrows. The Request also seeks the production of


9603403.14
        Case 1:17-cv-02041-RJL Document 90-4 Filed 08/04/20 Page 2 of 26




documentary evidence from Orbis Business Intelligence Ltd. (“Orbis”), being a company co-

founded by Mr. Steele and Mr. Burrows.

       The District Court considers that the evidence sought is directly relevant to the issues in

dispute and is not discovery within the meaning of Article 23 of The Hague Convention; that is,

it is discovery intended to lead to relevant evidence for trial. It is expected, based on existing

timetables, that the District Court will schedule a trial to commence in or about late 2021.

       It has been demonstrated to this Court that justice cannot be done amongst the parties to

the Action without the testimony and documentary evidence of the abovenamed witnesses. In

conformity with Article 3 of the Hague Convention, this Court respectfully submits the following

Request.

       The District Court requests the assistance of an appropriate English judicial officer to

compel the appearance of the witnesses to give oral sworn testimony and to produce documents

on the subject matters for the date ranges as described in this Request.

       It is requested that the appropriate judicial officer of England and Wales issue such orders

as are necessary to implement this Request for the witnesses to produce documents and to appear

before an examiner or other appropriate judicial authority in England and Wales to take their oral

sworn testimony at deposition in conformity with the procedures of the U.S. Federal Rules of

Civil Procedure or such other procedures as are acceptable.

       The testimonies and document production sought are material to the issue pending in the

Action. Plaintiffs have approached the witnesses (or their known counsel or representative) as

follows in order to ascertain whether they would be willing to provide their voluntary assistance

in the Action in the United States.




                                                  2

9603403.14
        Case 1:17-cv-02041-RJL Document 90-4 Filed 08/04/20 Page 3 of 26




       a) Mr. Steele, Mr. Burrows, and Orbis. Plaintiffs communicated with known United

             States counsel for Mr. Steele, Mr. Burrows, and Orbis, in order to ascertain whether

             they would be willing to accept service of subpoenas on their behalf in the United

             States to provide oral testimony and/or produce documents. Counsel indicated that

             they are unwilling to accept service of subpoenas on their behalf in the United States.

       b) Mr. Baumgartner. Plaintiffs are not aware of any counsel or representative for Mr.

             Baumgartner in the United States. U.K. counsel for Plaintiffs wrote to Mr.

             Baumgartner directly at his Edward Austin business address (copied to the business

             email address) and asked whether Mr. Baumgartner would voluntarily produce

             documentary evidence and appear for an examination. Plaintiffs will update the Court

             as to any response received from Mr. Baumgartner.

       c) Sir Andrew Wood. Plaintiffs are not aware of any counsel or representative for Sir

             Andrew Wood in the United States. U.K. counsel for Plaintiffs wrote to Sir Andrew

             directly at his Chatham House business address (copied to the gmail email address

             given on Sir Andrew’s Chatham House online biography) and asked if Sir Andrew

             would voluntarily produce documentary evidence and appear for an examination.

             Plaintiffs will update the Court as to any response received from Sir Andrew Wood.

       The District Court is authorized by Title 28, United States Code, sections 1781 and 1782

to extend similar assistance on request of the judicial authorities of England and Wales.

       The District Court, through the offices of the representatives of Plaintiffs, is prepared to

reimburse the High Court of England and Wales and/or office for all costs incurred in executing

the instant Request and the assurance of its highest consideration.

       The particulars of this Request pursuant to the Hague Convention are as follows:


                                                  3

9603403.14
        Case 1:17-cv-02041-RJL Document 90-4 Filed 08/04/20 Page 4 of 26




1.           Sender:                  Honorable Richard J. Leon
                                      Senior United States District Judge
                                      United States District Court for the District of Columbia
                                      333 Constitution Avenue N.W.
                                      Washington, D.C. 20001

2.           Central Authority of     COMPETENT AUTHORITY FOR
             the Requested State:     ENGLAND AND WALES
                                      Senior Master
                                      Queen’s Bench Division
                                      High Court of Justice
                                      Royal Courts of Justice
                                      Strand
                                      London WC2A 2LL
                                      UNITED KINGDOM


3.           Person to whom the       Plaintiff’s Legal Representative in the U.K.:
             executed request is to
             be returned:             Bernard O’Sullivan
                                      Louise Boswell
                                      CMS Cameron McKenna Nabarro Olswang LLP
                                      Cannon Place
                                      78 Cannon Street
                                      London EC4N 6AF
                                      United Kingdom
                                      T +44 20 7067 3594
                                      F +44 20 7367 2000
                                      E bernard.o'sullivan@cms-cmno.com
                                        louise.boswell@cms-cmno.com

                                      On behalf of:

                                      Honorable Richard J. Leon
                                      Senior United States District Judge
                                      United States District Court for the District of Columbia
                                      333 Constitution Avenue N.W.
                                      Washington D.C. 20001

In conformity with Article 3 of the Convention, the undersigned applicant
has the honor to submit the following requests:

4a.          Requesting               Honorable Richard J. Leon
             Judicial Authority:      Senior United States District Judge
                                      United States District Court for the District of Columbia
                                      333 Constitution Avenue N.W.

                                               4

9603403.14
        Case 1:17-cv-02041-RJL Document 90-4 Filed 08/04/20 Page 5 of 26




                                      Washington D.C. 20001

4b.          To the competent         THE UNITED KINGDOM OF GREAT
             authority of:            BRITAIN AND NORTHERN IRELAND

4.c.         Names of the case and    Fridman v. Bean LLC, Case No. 1:17-CV-02041 (RJL),
             any identifying number   United States District Court for the District of Columbia

5.           Names and addresses of
             the parties and their
             representatives:

             a. Plaintiffs:           Mikhail Fridman, Petr Aven, and German Khan

                                      Represented in the U.S. by:
                                      Alan S. Lewis
                                      John J. Walsh
                                      Carter Ledyard & Milburn LLP
                                      2 Wall Street
                                      New York, NY 10005
                                      Tel: +1 (212) 732-3200

                                      -AND-

                                      Kim H. Sperduto
                                      Sperduto Thompson & Gassler PLC
                                      1747 Pennsylvania Avenue, NW, Suite 1250
                                      Washington, DC 20006
                                      Tel: +1(202) 408-8900

                                      Represented in the U.K. by:
                                      Bernard O’Sullivan
                                      Louise Boswell
                                      CMS Cameron McKenna Nabarro Olswang LLP
                                      Cannon Place
                                      78 Cannon Street
                                      London EC4N 6AF
                                      United Kingdom
                                      T +44 20 7067 3594
                                      F +44 20 7367 2000
                                      E bernard.o'sullivan@cms-cmno.com
                                       Louise.boswell@cms-cmno.com

             b. Defendants:           Bean LLC (a/k/a Fusion GPS) and Glenn Simpson

                                      Represented in the U.S. by:

                                               5

9603403.14
         Case 1:17-cv-02041-RJL Document 90-4 Filed 08/04/20 Page 6 of 26




                                              Joshua A. Levy
                                              Rachel Clattenburg
                                              Levy Firestone Muse LLP
                                              1401 K St. NW, Suite 600
                                              Washington, DC 20005
                                              Tel: +1(202) 845-3215

             c. Other parties. The            Christopher Steele
             following non-parties,           c/o Orbis Business Intelligence Ltd.,
             which are the subject of          9-11 Grosvenor
             this application are as          Gardens, London SW1W 0BD
             follows:
                                              Represented in the U.S. 1 by:
                                              Christina Hull Eikhoff
                                              Kristin Ramsay
                                              Alston & Bird LLP
                                              1201 West Peachtree Street
                                              Atlanta, GA 30309-3424
                                              Tel: +1 (404) 881-7000

                                              -AND-

                                              Kelley C. Barnaby
                                              Alston & Bird LLP
                                              950 F Street, NW
                                              Washington, D.C. 20004
                                              Tel: +1 (202) 239-3687

                                              Represented in the U.K. 2 by:
                                              Reynolds Porter Chamberlain LLP
                                              Tower Bridge House
                                              St. Katharine’s Way
                                              London E1W 1AA
                                              United Kingdom
                                              T: +44 20 3060 6000

1
  The counsel identified for Mr. Steele and Orbis represents them in connection with the proceeding captioned Khan
v. Orbis Business Intelligence Ltd., Case No. 18-CV-0919. That case was originally brought in the Superior Court
of the District of Columbia, which dismissed it based on a local statute known as the D.C. Anti-SLAPP Act. Its
current posture involves the drafting of a petition by Plaintiffs to the United States Supreme Court. Mr. Steele and
Orbis are not parties to the Action in connection with which this Request is made.
2
  The counsel identified for Mr. Steele and Orbis represents Orbis in connection with the Action captioned Aven and
others v. Orbis Business Intelligence Ltd., Claim No. HQ18M01646 / QB-2018-006349, in the High Court of
Justice, Queen’s Bench Division, Media & Communications List (the “U.K. Proceeding”), in which the High Court
recently rendered a judgment in favor of Plaintiffs on July 8, 2020. See Judgment, [2020] EWHC 1812 (QB),
available at https://www.bailii.org/ew/cases/EWHC/QB/2020/1812.html. Mr. Steele and Orbis are not parties to the
Action in connection with which this Request is made.
                                                         6

9603403.14
         Case 1:17-cv-02041-RJL Document 90-4 Filed 08/04/20 Page 7 of 26




                                              Orbis Business Intelligence Ltd.
                                              9-11 Grosvenor
                                              Gardens, London SW1W 0BD
                                              See counsel identified on behalf of Christopher Steele

                                              Christopher Burrows
                                              c/o Orbis Business Intelligence Ltd.,
                                               9-11 Grosvenor
                                              Gardens, London SW1W 0BD
                                              See counsel identified on behalf of Christopher Steele
                                              and Orbis

                                              Edward Baumgartner
                                              c/o Edward Austin Limited
                                              4 Old Park Lane
                                              London W1K 1QW
                                              United Kingdom
                                              info@edward-austin.com
                                              Counsel/representative unknown

                                              Sir Andrew Wood
                                              c/o The Royal Institute of International Affairs
                                              Chatham House
                                              10 St James's Square
                                              London SW1Y 4LE
                                              United Kingdom
                                              andrewood40@gmail.com
                                              Counsel/representative unknown

    6.   Nature and purpose of the proceedings and summary of the facts:

         This civil Action concerns claims of defamation brought by Plaintiffs. The statements

alleged to be defamatory are in a two-page document (sometimes referred to as a “memorandum

or a “report”) that was prepared by Christopher Steele and Orbis Business Intelligence Ltd.

(“Orbis”) 3 and bears the label “Company Intelligence Report 2016” (“CIR 112”). Plaintiffs

allege that Mr. Steele and Orbis prepared CIR 112 at the behest of Defendants Bean LLC (a/k/a




3
 References to “Orbis” in this Request shall include Orbis’s directors, principles, employees, contractors, agents,
and representatives.
                                                          7

9603403.14
         Case 1:17-cv-02041-RJL Document 90-4 Filed 08/04/20 Page 8 of 26




Fusion GPS) (“Fusion”) 4 and Glenn Simpson (together, with Fusion, the “Defendants”) and that

Defendants thereafter published CIR 112, including its defamatory content, to members of the

media and others. As alleged by Plaintiffs, the challenged statements are defamatory because

they falsely accuse Plaintiffs of bribery and corruption, specifically related to Vladimir Putin,

and suggest that Plaintiffs cooperated with a Kremlin-orchestrated illegal campaign to interfere

with the 2016 U.S. presidential election.

         Plaintiffs seek a judgment against Defendants finding that statements about Plaintiffs in

CIR 112 are false and defamatory and that Defendants published them. Plaintiffs seek

compensatory and/or punitive damages in amounts to be proven at trial, together with interest

and costs and fees.

         Defendants deny any liability to Plaintiffs and have asserted several defenses, including

that the statements about Plaintiffs are not materially false; the publication of the statements was

privileged or otherwise protected by, inter alia, the First Amendment of the U.S. Constitution,

the neutral report privilege, and/or the Fair Report Privilege (under New York Civil Rights Law

Section 74); and Plaintiffs should be treated as “public figures” (either general purpose public or

limited purpose)—a category which subjects Plaintiffs to a burden to show that the defamatory

statements were published with “actual malice”, i.e., published with the knowledge that the

statements were false or with reckless disregard to whether they were true or false.

         Plaintiffs have represented that they do not seek disclosure of communications or

documents that are protected from disclosure by the attorney client privilege, work product

doctrine, or other applicable privilege, nor do they seek to circumvent any privilege assertions,




4
 References to “Fusion” in this Request shall include Fusion’s directors, principles, employees, contractors, agents,
and representatives.
                                                          8

9603403.14
         Case 1:17-cv-02041-RJL Document 90-4 Filed 08/04/20 Page 9 of 26




however Plaintiffs do not waive the right to object to or challenge the propriety or validity of

claims that documents are privileged and the basis of such privilege claims.

        Although Orbis produced to Plaintiffs some documents of Orbis and Mr. Steele in the

U.K. Proceeding, no documents relating to the creation or publication of CIR 112 were produced

and Plaintiffs have a good faith belief, bolstered by recent admitted failures of disclosure by Mr.

Steele in a similar matter involving Mr. Steele in the U.K., 5 that relevant documents exist and/or

that Orbis and/or Mr. Steele neglected to produce them. In addition, due to (i) Mr. Steele's recent

challenge to the U.S. Department of Justice seeking copies of certain of documents from the

U.K. Proceeding that would normally be available under applicable English law 6 and (ii) the

restrictions on the use of certain other documents produced in the U.K. Proceeding pursuant to

Rule 31.22 of the English Civil Procedure Rules, Plaintiffs seek a separate order from the High

Court permitting disclosure of evidence for use in this U.S. proceeding.



STAGE OF THE PROCEEDINGS

        This Action was commenced by the filing of a Complaint by the Plaintiffs on October 3,

2017. The parties exchanged written discovery requests in October 2019. Written responses to

the requests were exchanged in November 2019 and supplemented in May 2020. Depositions

have not yet taken place. Fact discovery is scheduled to be concluded by January 12, 2021. A

trial is expected in or about late 2021.

THE WITNESSES AND ENTITIES FROM WHICH EVIDENCE IS SOUGHT

5
  In the proceedings captioned Aleksej Gubarev and another v (i) Orbis Business Intelligence Limited and (ii)
Christopher Steele, Claim No. HQ17D00413, in the High Court of Justice, Queen’s Bench Division, the trial of
which recently took place between 20-24 July 2020 (“Gubarev U.K. Proceeding”). See Declaration of Alan Lewis
in support of the Motion, Exhibit (“Motion Ex.”) M, Defendants’ Closing Submissions in Gubarev U.K. Proceeding
(which were made public during the trial) at 52-57.
6
  In the matter of an application by the United States of America (the United States Department of Justice) made in
the U.K. Proceeding.
                                                         9

9603403.14
        Case 1:17-cv-02041-RJL Document 90-4 Filed 08/04/20 Page 10 of 26




        Christopher Steele, 7 c/o Orbis Business Intelligence Ltd., located at 9-11 Grosvenor

Gardens, London SW1W 0BD.

        Orbis Business Intelligence Ltd., located at 9-11 Grosvenor Gardens, London SW1W

0BD.

        Christopher Burrows, 8 c/o Orbis Business Intelligence Ltd., located at 9-11 Grosvenor

Gardens, London SW1W 0BD.

        Edward Baumgartner, 9 c/o Edward Austin Limited, located at 4 Old Park Lane,

London W1K 1QW.

        Sir Andrew Wood,10 c/o The Royal Institute of International Affairs, Chatham House,

10 St James's Square, London SW1Y 4LE.

THE RELEVANCE OF EVIDENCE IS SOUGHT

        Mr. Steele is the co-founder and director of Orbis and compiled the information in CIR

112, including the defamatory statements about Plaintiffs at issue in this Action, and disclosed or

provided CIR 112 (and the other reports that have collectively become known as the “Dossier”)

to others. As set forth in Plaintiffs’ Motion In Support of Request for International Judicial

Assistance (“Motion”), Defendants have formally identified Mr. Steele as an individual likely to

have information relevant to this Action and Defendants’ claims and defenses, such as

information relating to “CIR 112, including recipients of CIR 112, research related to matters in

CIR 112, events related to topics in CIR 112, and delivery of CIR 112.” 11



7
  Mr. Steele is a director and joint founder of Orbis. See https://orbisbi.com/about-orbis/.
8
  Mr. Burrows is a director and joint founder of Orbis. See https://orbisbi.com/about-orbis/.
9
  Mr. Baumgartner is a founder and managing director of Edward Austin Limited ("Edward Austin"). See
https://www.edward-austin.com/about/team/.
10
   Sir Andrew Wood is an Associate Fellow in the Russia and Eurasia Programme at Chatham House. See
https://www.chathamhouse.org/expert/sir-andrew-wood
11
   Motion Ex. C, Defendants’ First Amended Rule 26(a)(1) Initial Disclosures (“Defendants’ Initial Disclosures”),
Section 1.
                                                        10

9603403.14
           Case 1:17-cv-02041-RJL Document 90-4 Filed 08/04/20 Page 11 of 26




           Mr. Burrows co-founded Orbis with Mr. Steele and was involved in briefings regarding

the research project relating to the defamatory statements, the content of the research, and the

engagement of Orbis for this research project. Defendants have identified Mr. Burrows as an

individual likely to have information relevant to this Action and Defendants’ claims and

defenses, such as the “relevant conduct of Orbis and Christopher Steele; Christopher Steele,

including his experience, work, process, and engagement by Defendants.” 12

           Orbis is the intelligence gathering firm founded by Mr. Steele and Mr. Burrows which

was retained by Defendants in 2016 and which produced CIR 112, including the statements

about Plaintiffs at issue in this Action. Defendants acknowledge engaging Orbis to “look into

then-candidate Trump’s activities in Russia, in support of Defendants’ ongoing research

activities” and that Mr. Steele and Mr. Burrows were some of the people at Orbis with whom

“Defendants mainly communicated.” 13 Orbis is likely to have information and documentary

evidence relevant to the issues in this Action, including the engagement of Orbis, the research

conducted, the compilation of CIR 112, and the statements about Plaintiffs at issue in this

Action.

           Edward Baumgartner co-founded the U.K. based research and intelligence firm Edward

Austin and assisted Fusion with the 2016 research at issue in this Action. Defendants have

formally identified Mr. Baumgartner as an individual likely to have information relevant to this

Action and Defendants’ claims and defenses, including the “research related to matters in CIR

112.” 14




12
   Motion Ex. C, Defendants’ Initial Disclosures, Section 1.
13
   Motion Ex. F, Defendants’ Answer to Interrogatory No. 12.
14
   Motion Ex. C, Defendants’ Initial Disclosures, Section 1.

                                                       11

9603403.14
           Case 1:17-cv-02041-RJL Document 90-4 Filed 08/04/20 Page 12 of 26




           Sir Andrew Wood is a former British diplomat with or to whom Mr. Steele discussed or

transmitted the research at issue in this Action in 2016. Defendants have formally identified Sir

Andrew Wood as an individual likely to have information relevant to this Action and

Defendants’ claims and defenses, including the “receipt and delivery of CIR 112.” 15

SUBJECTS FOR ORAL EXAMINATION AND REQUESTS FOR PRODUCTION OF
DOCUMENTARY EVIDENCE

           The District Court requests that Christopher Steele be ordered to attend for examination

to give evidence about the matters identified in Attachment A hereto and be ordered to produce

documentary evidence responsive to the requests identified in Attachment B hereto.

           The District Court requests that Orbis Business Intelligence Ltd. be ordered to produce

documentary evidence responsive to the requests identified in Attachment C hereto.

           The District Court requests that Christopher Burrows be ordered to attend for

examination to give evidence about the matters identified in Attachment D hereto.

           The District Court requests that Edward Baumgartner be ordered to attend for

examination to give evidence about the matters identified in Attachment E hereto and be

ordered to produce documentary evidence responsive to the requests identified in Attachment F

hereto.

           The District Court requests that Sir Andrew Wood be ordered to attend for examination

to give evidence about the matters identified in Attachment G hereto and be ordered to produce

documentary evidence responsive to the requests identified in Attachment H hereto.

           For the reasons set forth in the Plaintiffs’ Motion in Support of Request for International

Judicial Assistance, the District Court believes that the witnesses (whose contact details are



15
     Motion Ex. C, Defendants’ Initial Disclosures, Section 1.

                                                           12

9603403.14
          Case 1:17-cv-02041-RJL Document 90-4 Filed 08/04/20 Page 13 of 26




given below) will be able to provide documentary evidence and testimony directly relevant to the

main issues between the parties in the Action and without which the ends of justice could not be

properly met. 16 The District Court believes that this information is not available from any other

source.


 7.          Evidence to be obtained:         Plaintiffs seek oral testimony from Christopher Steele,
                                              Christopher Burrows, Edward Baumgartner, and Sir
                                              Andrew Wood. These individuals are not parties to the
                                              Action and the Plaintiffs are not seeking any relief
                                              against any of these witnesses.

                                              Plaintiffs seek documentary evidence from Christopher
                                              Steele, Edward Baumgartner, Sir Andrew Wood, and
                                              Orbis Business Intelligence Ltd.

 8.          Identity and addresses of Christopher Steele
             persons to be examined: c/o Orbis Business Intelligence Ltd., located at
                                       9-11 Grosvenor Gardens, London SW1W
                                       0BD

                                              Christopher Burrows
                                              c/o Orbis Business Intelligence Ltd., located at
                                              9-11 Grosvenor Gardens, London SW1W
                                              0BD

                                              Edward Baumgartner
                                              c/o Edward Austin Limited
                                              4 Old Park Lane
                                              London W1K 1QW

                                              Sir Andrew Wood
                                              c/o The Royal Institute of International Affairs
                                              Chatham House
                                              10 St James's Square
                                              London SW1Y 4LE
                                              United Kingdom


16
   The term “documents” shall have the same broad meaning and scope as given to these terms in or pursuant to the
U.S. Federal Rules of Civil Procedure and applicable law, including (but not limited to) hard copy documents and
files as well electronic or computerized data, e-mails, text messages, etc. The term “communications” shall mean
the transmittal of data or information by any means, including (but not limited to) meetings, conversations,
discussions, documents, correspondence, messages, text messages, e-mails, notes, WhatsApp messages, Slack
messages, Skype messages, or other means of transmittal.
                                                       13

9603403.14
       Case 1:17-cv-02041-RJL Document 90-4 Filed 08/04/20 Page 14 of 26




 9.          Subject matter about        The subject matter for the examination of the relevant
             which the witnesses will    witnesses are itemized in Attachments A, D, E, and G.
             be examined:


 10.         Documents or other          Plaintiffs request that the relevant witnesses produce to
             property to be inspected    the Examiner and to Plaintiffs’ Counsel, no later than 7
                                         calendar days before the date on which the Examination
                                         is due to commence the documents set out under
                                         Attachments B, C, F and H.



 11.         Any requirement that        The witnesses should be examined under oath or
             the evidence be given on    affirmation or in the alternative should be instructed of
             oath or affirmation and     the consequences of giving untruthful and false answers
             any specific form to be     under the laws of England and Wales.
             used:

 12.         Special methods or procedures to be followed:

       The District Court respectfully requests the following with respect to the oral testimony

and production of documents being sought:

       (1) that the High Court appoint an English Examiner for the purpose of compelling oral

             testimony for use at trial from English witnesses;

       (2) that the parties’ representatives or their designees, a court reporter, and a

             videographer be permitted to be present during the examination either physically or

             via remote or virtual means; that the representatives or designees be permitted to

             examine and cross-examine the witnesses directly; and that a court reporter and a

             videographer be permitted to make a verbatim record of the proceedings; and

       (3) in connection with the taking of testimony of the witnesses, Plaintiffs have

             permission to refer the witnesses to documents previously produced or available in

             the Action.



                                                 14

9603403.14
       Case 1:17-cv-02041-RJL Document 90-4 Filed 08/04/20 Page 15 of 26




13.          Request for notification     It is requested that testimony be taken at such place,
             of the times and place for   date or time as ordered by the Senior Master and/or as
             the execution of the         otherwise scheduled by the representatives of the
             Request and identity of      Plaintiffs and/or as otherwise agreed to by the
             the person to be notified:   witnesses and the respective representatives of the
                                          parties.


14.          Request for attendance or None.
             participation of judicial
             personnel of the
             requesting authority at
             the execution of the
             Letter of Request:

15.          Specification of privilege   In relation to claims for privilege under the laws of the
             or duty to refuse to give    United States or the laws of England and Wales, regard
             evidence under the laws      shall be had to section 3 of the Evidence (Proceedings
             of the State of origin:      in Other Jurisdictions) Act 1975.

                                          Under the laws of the United States, a party has a
                                          privilege to refuse to give evidence if the evidence
                                          discloses a confidential communication between that
                                          party and an attorney for that party that was made for
                                          the purpose of obtaining legal advice.

                                          Parties also enjoy limited privileges on other grounds
                                          not expected to be relevant here such as
                                          communications between physician and patient,
                                          psychotherapist and patient, husband and wife, or
                                          clergy and penitent.

                                          U.S. law also recognizes a privilege against criminal
                                          self-incrimination.

                                          Outside the strict area of privilege, certain limited
                                          immunities are available that may place restrictions on
                                          the giving of evidence, such as the limited protection of
                                          documents created as the work product of attorneys
                                          during or in anticipation of litigation.




                                                 15

9603403.14
       Case 1:17-cv-02041-RJL Document 90-4 Filed 08/04/20 Page 16 of 26




16.          Fees and costs:             The fees and costs incurred which are reimbursable
                                         under the second paragraph of Article 14 or under
                                         Article 26 of the Hague Convention will be borne by
                                         Plaintiffs.


17.          Date of Request:            _____________________, 2020


18.          Signature and seal of the
             Requesting Authority:       UNITED STATES OF AMERICA
                                         United States District Court for the District of
                                         Columbia

                                         __________________________________
                                         By: Honorable Richard J. Leon
                                         Senior United States District Judge
                                         UNITED STATES DISTRICT COURT
                                         FOR THE DISTRICT OF COLUMBIA
                                         333 Constitution Avenue N.W.
                                         Washington, D.C. 20001




                                                16

9603403.14
       Case 1:17-cv-02041-RJL Document 90-4 Filed 08/04/20 Page 17 of 26




                                     ATTACHMENT A

              Proposed Subjects for Oral Examination of Christopher Steele

   1. In general terms, Mr. Steele’s educational background, employment history, professional
      qualifications and personal preparation for the examination (including contacts with the
      parties, their lawyers, insurers, or representatives), excluding any privileged
      communications or confidential details regarding any government service.

   2. Retention of Mr. Steele and/or Orbis in 2016 by Fusion relating to CIR 112 and the scope
      and purpose of the retention.

   3. Communications and meetings in 2016 and 2017 between Mr. Steele and Defendants
      Glenn Simpson or Fusion or any Fusion sub-contractors regarding Plaintiffs, Alfa, CIR
      112, or the statements about Plaintiffs in CIR 112.

   4. Communications and meetings in 2016 and 2017 between Mr. Steele and Jonathan Winer
      regarding Plaintiffs, Alfa, CIR 112, or the statements about Plaintiffs in CIR 112.

   5. Communications and meetings in 2016 and 2017 between Mr. Steele and reporters or
      news or media organizations regarding Plaintiffs, Alfa, CIR 112, or the statements about
      Plaintiffs in CIR 112.

   6. Communications and meetings in 2016 and 2017 between Mr. Steele and David Kramer
      regarding Plaintiffs, Alfa, CIR 112, or the statements about Plaintiffs in CIR 112.

   7. The drafting and compilation in 2016 of CIR 112 and its promotion.

   8. Delivery, transmission, or disclosure of CIR 112 in 2016 and 2017 to other persons or
      entities, including Defendants, Mr. Kramer, Mr. Winer, reporters and members of the
      media.

   9. The steps taken by Mr. Steele, Orbis, or Defendants to corroborate, verify or investigate
      the information and statements about Plaintiffs in CIR 112.

   10. The destruction, return, or non-retention of the following documents: (a) CIR 112,
       including work product, memoranda, source information, drafts or analysis relating to
       CIR 112; (b) communications between Mr. Steele and Defendants Simpson or Fusion in
       respect to CIR 112; and (c) engagement agreements between Mr. Steele and/or Orbis on
       one hand and Fusion on the other which govern the creation or promotion of CIR 112.

   11. Communications and meetings in 2016 and 2017 between Mr. Steele and Igor
       Danchenko regarding Plaintiffs, Alfa, CIR 112, or the statements about Plaintiffs in CIR
       112.



                                              17

9603403.14
       Case 1:17-cv-02041-RJL Document 90-4 Filed 08/04/20 Page 18 of 26




                                      ATTACHMENT B

  Proposed Requests for Production of Documentary Evidence from Christopher Steele

   1. Documents setting out the terms of Orbis’s and/or Mr. Steele’s engagement with or
      retention by Fusion in connection with the compilation or preparation of CIR 112 and its
      promotion.

   2. Documents setting out the scope and purpose of the work that Mr. Steele and Orbis were
      to perform in connection with the compilation or preparation of CIR 112 and its
      promotion.

   3. Communications between Mr. Steele and Defendants Glenn Simpson or Fusion
      (including documents referencing or referenced in such communications) regarding
      Plaintiffs, Alfa, CIR 112, or the statements about Plaintiffs in CIR 112, within the period
      01 April 2016 to 03 October 2017.

   4. Communications between Mr. Steele and Jonathan Winer (including documents
      referencing or referenced in such communications) regarding Plaintiffs, Alfa, CIR 112, or
      the statements about Plaintiffs in CIR 112, within the period 01 September 2016 to 10
      January 2017.

   5. Communications within the period 01 September 2016 to 10 January 2017 (including
      documents referencing or referenced in such communications) between Mr. Steele and
      Mr. Winer relating to meetings regarding Plaintiffs, Alfa, CIR 112, or the statements
      about Plaintiffs in CIR 112, including the meeting between Mr. Steele and U.S.
      Department of State officials and Mr. Winer on or about 11 October 2016.

   6. Communications within the period 01 September 2016 to 10 January 2017 (including
      documents referencing or referenced in such communications) between Mr. Steele and
      the New York Times, the New Yorker, the Washington Post, Yahoo! News, CNN, Mother
      Jones, and/or BuzzFeed, relating to meetings regarding Plaintiffs, Alfa, CIR 112, or the
      statements about Plaintiffs in CIR 112, including the meeting between Mr. Steele and
      Michael Isikoff and Jane Mayer at the Tabard Inn on or about 22 September 2016.

   7. Communications within the period 01 September 2016 to 10 January 2017 (including
      documents referencing or referenced in such communications) between Mr. Steele and
      the New York Times, the New Yorker, the Washington Post, Yahoo! News, CNN, Mother
      Jones, and/or BuzzFeed regarding Plaintiffs, Alfa, CIR 112, or the statements about
      Plaintiffs in CIR 112.

   8. Communications (including documents referencing or referenced in such
      communications) between Mr. Steele and David Corn of Mother Jones via Skype on 31
      October 2016 regarding Plaintiffs, Alfa, CIR 112, or the statements about Plaintiffs in
      CIR 112.


                                               18

9603403.14
       Case 1:17-cv-02041-RJL Document 90-4 Filed 08/04/20 Page 19 of 26




   9. Communications within the period 01 September 2016 to 10 January 2017 (including
      documents referencing or referenced in such communications) between Mr. Steele and
      David Kramer regarding Plaintiffs, Alfa, CIR 112, or the statements about Plaintiffs in
      CIR 112, including text messages or other types of messages between Mr. Steele and Mr.
      Kramer on or about 29 December 2016.

   10. Documents within the period 01 July 2016 to 10 January 2017 relating to the drafting and
       compilation of CIR 112; notes, research, investigative files used in the drafting of CIR
       112; and drafts or different versions of CIR 112.

   11. Communications within the period 01 September 2016 to 10 January 2017 (including
       documents referencing or referenced in such communications) between Mr. Steele and
       Defendants, Mr. Kramer, Mr. Winer, reporters and members of the media, or others
       regarding the delivery, transmission, or disclosure of CIR 112.

   12. Communications within the period 01 July 2016 to 10 January 2017 (including
       documents referencing or referenced in such communications) between Mr. Steele and
       Defendants, Mr. Kramer, Mr. Winer, reporters and members of the media, or others
       concerning the steps taken by Mr. Steele, Orbis, or Defendants to corroborate, verify, or
       investigate the information and statements about Plaintiffs in CIR 112.

   13. Documents concerning the destruction, return, or non-retention of documents within the
       period 01 July 2016 to the present in respect to: (a) CIR 112, including work product,
       memoranda, source information, drafts or analysis relating thereto; (b) communications
       between Mr. Steele and Defendants Simpson or Fusion in respect to CIR 112; and (c)
       engagement agreements between Orbis and/or Mr. Steele on one hand and Fusion on the
       other which govern the creation or promotion of CIR 112.

   14. Communications within the period 01 April 2016 to 03 October 2017 (including
       documents referencing or referenced in such communications) between Mr. Steele and
       Igor Danchenko regarding Plaintiffs, Alfa, CIR 112, or the statements about Plaintiffs in
       CIR 112.




                                               19

9603403.14
       Case 1:17-cv-02041-RJL Document 90-4 Filed 08/04/20 Page 20 of 26




                                      ATTACHMENT C

     Proposed Requests for Production of Documentary Evidence from Orbis Business
                                    Intelligence Ltd.

   1. Documents setting out the terms of Orbis’s and/or Mr. Steele’s engagement with or
      retention by Fusion in connection with the compilation or preparation of CIR 112 and its
      promotion.

   2. Documents setting out the scope and purpose of the work that Orbis and Mr. Steele were
      to perform in connection with the compilation or preparation of CIR 112 and its
      promotion.

   3. Communications between Orbis or Mr. Steele and Defendants Glenn Simpson or Fusion
      (including documents referencing or referenced in such communications) regarding
      Plaintiffs, Alfa, CIR 112, or the statements about Plaintiffs in CIR 112, within the period
      01 April 2016 to 03 October 2017.

   4. Communications between Orbis or Mr. Steele and Jonathan Winer (including documents
      referencing or referenced in such communications) regarding Plaintiffs, Alfa, CIR 112, or
      the statements about Plaintiffs in CIR 112, within the period 01 September 2016 to 10
      January 2017.

   5. Communications within the period 01 September 2016 to 10 January 2017 (including
      documents referencing or referenced in such communications) between Orbis or Mr.
      Steele and Mr. Winer relating to meetings regarding Plaintiffs, Alfa, CIR 112, or the
      statements about Plaintiffs in CIR 112, including the meeting between Mr. Steele and
      U.S. Department of State officials and Mr. Winer on or about 11 October 2016.

   6. Communications within the period 01 September 2016 to 10 January 2017 (including
      documents referencing or referenced in such communications) between Orbis or Mr.
      Steele and the New York Times, the New Yorker, the Washington Post, Yahoo! News,
      CNN, Mother Jones and/or BuzzFeed, relating to meetings regarding Plaintiffs, Alfa, CIR
      112, or the statements about Plaintiffs in CIR 112, including the meeting between Mr.
      Steele and Michael Isikoff and Jane Mayer at the Tabard Inn on or about 22 September
      2016.

   7. Communications within the period 01 September 2016 to 10 January 2017 (including
      documents referencing or referenced in such communications) between Orbis or Mr.
      Steele and the New York Times, the New Yorker, the Washington Post, Yahoo! News,
      CNN, Mother Jones, and/or BuzzFeed regarding Plaintiffs, Alfa, CIR 112, or the
      statements about Plaintiffs in CIR 112.

   8. Communications (including documents referencing or referenced in such

                                               20

9603403.14
       Case 1:17-cv-02041-RJL Document 90-4 Filed 08/04/20 Page 21 of 26




       communications) between Orbis or Mr. Steele and David Corn of Mother Jones via
       Skype on 31 October 2016 regarding Plaintiffs, Alfa, CIR 112, or the statements about
       Plaintiffs in CIR 112.

   9. Communications within the period 01 September 2016 to 10 January 2017 (including
      documents referencing or referenced in such communications) between Orbis or Mr.
      Steele and David Kramer regarding Plaintiffs, Alfa, CIR 112, or the statements about
      Plaintiffs in CIR 112, including text messages or other types of messages between Mr.
      Steele and Mr. Kramer on or about 29 December 2016.

   10. Documents within the period 01 July 2016 to 10 January 2017 relating to the drafting and
       compilation of CIR 112; notes, research, investigative files used in the drafting of CIR
       112; and drafts or different versions of CIR 112.

   11. Communications within the period 01 September 2016 to 10 January 2017 (including
       documents referencing or referenced in such communications) between Orbis or Mr.
       Steele and Defendants, Mr. Kramer, Mr. Winer, reporters and members of the media, or
       others regarding the delivery, transmission, or disclosure of CIR 112.

   12. Communications within the period 01 July 2016 to 10 January 2017 (including
       documents referencing or referenced in such communications) between Orbis or Mr.
       Steele and Defendants, Mr. Kramer, Mr. Winer, reporters and members of the media, or
       others concerning the steps taken by Mr. Steele, Orbis, or Defendants to corroborate,
       verify, or investigate the information and statements about Plaintiffs in CIR 112.

   13. Documents concerning the destruction, return, or non-retention of documents within the
       period 01 September 2016 to the present in respect to: (a) CIR 112, including work
       product, memoranda, source information, drafts or analysis relating thereto; (b)
       communications between Orbis or Mr. Steele and Defendants Simpson or Fusion in
       respect to CIR 112; and (c) engagement agreements between Orbis and/or Mr. Steele on
       one hand and Fusion on the other which govern the creation or promotion of CIR 112.




                                              21

9603403.14
       Case 1:17-cv-02041-RJL Document 90-4 Filed 08/04/20 Page 22 of 26




                                     ATTACHMENT D

             Proposed Subjects for Oral Examination of Christopher Burrows

   1. In general terms, Mr. Burrows’s educational background, employment history,
      professional qualifications and personal preparation for the examination (including
      contacts with the parties, their lawyers, insurers, or representatives), excluding any
      privileged communications or confidential details regarding any government service.

   2. The drafting and compilation in 2016 of CIR 112 and its promotion.

   3. The destruction, return, or non-retention of the following documents: (a) CIR 112,
      including work product, memoranda, source information, drafts or analysis relating to
      CIR 112; (b) communications with Defendants Glenn Simpson or Fusion in respect to
      CIR 112; and (c) engagement agreements between Orbis and/or Mr. Steele on one hand
      and Fusion on the other which govern the creation or promotion of CIR 112.

   4. Delivery, transmission, or disclosure of CIR 112 in 2016 to other persons or entities,
      including Defendants, David Kramer, Jonathan Winer, reporters and members of the
      media.

   5. The steps taken by Mr. Burrows, Mr. Steele, Orbis, or Defendants to corroborate, verify
      or investigate the information and statements about Plaintiffs in CIR 112.




                                               22

9603403.14
       Case 1:17-cv-02041-RJL Document 90-4 Filed 08/04/20 Page 23 of 26




                                      ATTACHMENT E

             Proposed Subjects for Oral Examination of Edward Baumgartner

   1. In general terms, Mr. Baumgartner’s educational background, employment history,
      professional qualifications and personal preparation for the examination (including
      contacts with the parties, their lawyers, insurers, or representatives), excluding any
      privileged communications or confidential details regarding any government service.

   2. The nature and terms of Mr. Baumgartner’s, and/or his firm’s, engagement by Fusion in
      2016 relating to Plaintiffs, Alfa, CIR 112, or the statements about Plaintiffs in CIR 112,
      and the scope and purpose of the engagement.

   3. Mr. Baumgartner’s research regarding Plaintiffs, Alfa, CIR 112, or the statements about
      Plaintiffs in CIR 112.

   4. Preparation of Mr. Baumgartner’s report titled “ALFA Dossier Open Sources.”

   5. Communications in 2016 or 2017 between Mr. Baumgartner and Defendants Glenn
      Simpson or Fusion regarding the report titled “ALFA Dossier Open Sources.”

   6. Communications in 2016 or 2017 between Mr. Baumgartner and Defendants Simpson or
      Fusion regarding Plaintiffs, Alfa, CIR 112, or the statements about Plaintiffs in CIR 112.




                                               23

9603403.14
       Case 1:17-cv-02041-RJL Document 90-4 Filed 08/04/20 Page 24 of 26




                                      ATTACHMENT F

Proposed Requests for Production of Documentary Evidence from Edward Baumgartner

   1. Documents setting out the terms and scope of Mr. Baumgartner’s engagement by Fusion
      relating to Plaintiffs, Alfa, CIR 112, or the statements about Plaintiffs in CIR 112 or its
      promotion.

   2. Documents within the period 01 April 2016 to 03 October 2017 related to the preparation
      of the report titled “ALFA Dossier Open Sources.”

   3. Communications within the period 01 April 2016 to 03 October 2017 between Mr.
      Baumgartner and Defendants Glenn Simpson or Fusion regarding the report titled
      “ALFA Dossier Open Sources.”

   4. Communications within the period 01 April 2016 to 03 October 2017 between Mr.
      Baumgartner and Defendants Simpson or Fusion regarding Plaintiffs, Alfa, CIR 112, or
      the statements about Plaintiffs in CIR 112.

   5. Documents regarding Plaintiffs, Alfa, CIR 112, or the statements about Plaintiffs in CIR
      112, within the period 01 April 2016 to 03 October 2017.




                                               24

9603403.14
       Case 1:17-cv-02041-RJL Document 90-4 Filed 08/04/20 Page 25 of 26




                                     ATTACHMENT G

              Proposed Subjects for Oral Examination of Sir Andrew Wood

   1. In general terms, Sir Andrew Wood’s educational background, employment history,
      professional qualifications and personal preparation for the examination (including
      contacts with the parties, their lawyers, insurers, or representatives), excluding any
      privileged communications or confidential details regarding any government service.

   2. Communications in 2016 and 2017 between Sir Andrew Wood and Christopher Steele
      regarding Plaintiffs, Alfa, CIR 112, or the statements about Plaintiffs in CIR 112,
      including in September 2016 around the time that Mr. Steele and Orbis transmitted CIR
      112 to Fusion.

   3. Communications and meetings in 2016 and 2017 between Sir Andrew Wood and David
      Kramer or U.S. Senator John McCain regarding Plaintiffs, Alfa, CIR 112, or the
      statements about Plaintiffs in CIR 112, including the meetings with Mr. Kramer and
      Senator McCain in November 2016 in Halifax, Nova Scotia.

   4. Communications and meetings between Mr. Kramer and Mr. Steele in 2016 and 2017
      regarding Plaintiffs, Alfa, CIR 112, or the statements about Plaintiffs in CIR 112,
      including the meeting between Mr. Kramer and Mr. Steele in London in November 2016
      which Sir Andrew Wood arranged.

   5. The steps taken by Sir Andrew Wood, Mr. Steele, Orbis, or Defendants to corroborate,
      verify or investigate the information and statements about Plaintiffs in CIR 112.




                                              25

9603403.14
       Case 1:17-cv-02041-RJL Document 90-4 Filed 08/04/20 Page 26 of 26




                                     ATTACHMENT H

   Proposed Requests for Production of Documentary Evidence from Sir Andrew Wood

   1. Communications within the period 01 September 2016 to 10 January 2017 between Sir
      Andrew Wood and Mr. Steele (including documents referencing or referenced in such
      communications) regarding Plaintiffs, Alfa, CIR 112, or the statements about Plaintiffs in
      CIR 112, including in September 2016 around the time that Mr. Steele and Orbis
      transmitted CIR 112 to Defendant Fusion and relating to the meeting between Mr.
      Kramer and Mr. Steele in London in November 2016.

   2. Communications within the period 01 September 2016 to 10 January 2017 between Sir
      Andrew Wood and David Kramer or U.S. Senator John McCain (including documents
      referencing or referenced in such communications) regarding Plaintiffs, Alfa, CIR 112, or
      the statements about Plaintiffs in CIR 112, including the meetings with Mr. Kramer and
      Senator McCain in November 2016 in Halifax, Nova Scotia.

   3. Communications within the period 01 September 2016 to 10 January 2017 (including
      documents referencing or referenced in such communications) between Sir Andrew
      Wood and Mr. Steele, Mr. Kramer, Orbis, or Defendants concerning the steps taken by
      Sir Andrew Wood, Mr. Steele, Orbis, or Defendants to corroborate, verify, or investigate
      the information and statements about Plaintiffs in CIR 112.




                                              26

9603403.14
